686 F. Supp. 897 (1988)
Leonard SPIVAK
v.
COULTER ELECTRONICS, INC.
No. 87-6683-CIV.
United States District Court, S.D. Florida, Miami Division.
June 9, 1988.
Ronald T. Spann, Ft. Lauderdale, Fla., for plaintiff.
Terence G. Connor, Miami, Fla., for defendant.


*898 MEMORANDUM OPINION AND ORDER ON PROPOSED INSTRUCTION
SPELLMAN, District Judge.
THIS CAUSE comes before the Court during a Jury Trial in this matter under the ADEA upon Plaintiff's Motion that the Jury be instructed to calculate the amount of front pay to which the Plaintiff would have been entitled, should the Jury find for the Plaintiff and should the Court find that front pay was an equitably proper element of relief in this case. Inasmuch as the Jury found against the Plaintiff, the Court need not reach this issue.
The Court is of the opinion, however, after thoroughly researching the issue, that the law of this Circuit is clear. Had the Jury found for the Plaintiff and had the Court deemed the Plaintiff entitled to front pay as a matter of equity, the Court is of the opinion that the amount of such entitlement would have been a matter within the Court's equitable discretion, rather than one for jury determination. The Court reaches this opinion relying on the case of Goldstein v. Manhattan Industries, Inc., 758 F.2d 1435 (11th Cir.), reh'g den., 765 F.2d 154 (11th Cir.1985) and notes that, although the Court did not specifically so hold, the Court's language in Goldstein strongly suggests this result. See Dominic v. Consolidated Edison Co. of New York, Inc., 822 F.2d 1249 (2d Cir.1987). Accordingly, it is hereby
ORDERED AND ADJUDGED that the Plaintiff's proposed instruction is DENIED.